DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 10-11 of Applicant’s Response, filed 04/15/2021, with respect to the 35 U.S.C. 101 rejections have been fully considered and are persuasive.  The 35 U.S.C. 101 rejections have been withdrawn. Please see Examiner’s Statement of Reasons for Allowance section below. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Pamela Granger on 05/10/2021.
The application has been amended as follows: 

1. 	(Currently Amended)  A computer-implemented method for determining at least one demand response overhead percentage, comprising:
	receiving at least one demand response signal from a utility computing infrastructure, wherein the at least one demand response signal includes electronic data that pertains to at least one demand response overhead pricing scheme that is implemented in at least one location during at least one timeframe;
	analyzing event data that is associated with a plurality of types of day-to-day events and a plurality of types of special events to determine at least one event that is occurring at the at least one location during the at least one timeframe and to determine at least one demand response factor that is associated with the at least one event, wherein the event data is retrieved based on an electronic query of an event database and includes location data, timeframe data, historical data, attendance data, and environmental data associated with the at least one event, wherein the at least one demand response factor includes at least one value that pertains to expected vehicle charging demands to an energy load of at least one energy provider within a surrounding vicinity of the at least one event;
	determining the at least one demand response overhead percentage that is applied to a predetermined price of energy during at least one timeframe and with respect to at least one location, wherein the at least one demand response overhead percentage is determined based on the at least one demand factor associated with the at least one event, wherein the at least one demand response overhead percentage is determined to accommodate the at least one demand response overhead pricing scheme within the surrounding vicinity of the at least one event; [[and]]
receiving location information from at least one electric vehicle;
determining that the at least one electric vehicle is to be located within the surrounding vicinity of the at least one event during the at least one timeframe in which the at least one demand response overhead percentage is applied, wherein the determination is based on the received location information; and
	in response to determining that the at least one electric vehicle is to be located within the surrounding vicinity of the at least one event during the at least one timeframe in which the at least one demand response overhead percentage is applied, communicating the demand response overhead percentage to the at least one electric vehicle, wherein a display of the at least one electric vehicle is operably controlled to present the demand response overhead percentage through at least one application user interface.	
	
2.	(Original)  The computer-implemented method of claim 1, wherein the event data is associated with the at least one event that is occurring within the at least one location in which the at least one demand response overhead pricing scheme is implemented and during the at least one timeframe in which the at least one demand response overhead pricing scheme is implemented.

3.	(Previously Presented)  The computer-implemented method of claim 2, wherein analyzing the event data to determine the at least one event that is occurring includes querying the event database with data associated with the at least one location in which the at least one demand response overhead pricing scheme is implemented and the at least one timeframe during which the at least one demand response overhead pricing scheme is implemented to retrieve the event data that is associated with the plurality of types of day-to-day events and the plurality of types of special events. 

	4.	(Previously Presented)  The computer-implemented method of claim 1, wherein analyzing the event data to determine the at least one event that is occurring includes analyzing the event data that is populated by organizations, businesses, transportation authorities, entertainment promoters, ticket sale promotors, venue operators, internet search providers, weather data providers, media outlets, sports franchises, and concert providers to determine at least one of: the location data, the timeframe data, the historical data, the attendance data, and the environmental data associated with the at least one event.

5.	(Previously Presented)  The computer-implemented method of claim 1, wherein the event data pertains to driving patterns that are provided by at least one electric vehicle, wherein the driving patterns are analyzed to determine the at least one event that includes a day-to-day event.



7.	(Previously Presented)  The computer-implemented method of claim 1, wherein determining the at least one demand response overhead percentage includes analyzing the at least one demand response factor associated with the at least one event and determining the at least one demand response overhead percentage for at least one period of time during a duration of the at least one event.

8.	(Previously Presented)  The computer-implemented method of claim 1, wherein determining the at least one demand response overhead percentage includes analyzing the at least one demand response factor associated with the at least one event and determining the at least one demand response overhead percentage for at least one period of time after a completion of the at least one event.

9.	(Cancelled) 


10.	(Currently Amended)  A system for determining at least one demand response overhead percentage, comprising:
a memory storing instructions when executed by a processor cause the processor to:  
	receive at least one demand response signal from a utility computing infrastructure, wherein the at least one demand response signal includes electronic data that pertains to at least one demand response overhead pricing scheme that is implemented in at least one location during at least one timeframe;
analyze event data that is associated with a plurality of types of day-to-day events and a plurality of types of special events to determine at least one event that is occurring at the at least one location during the at least one timeframe and to determine at least one demand response factor that is associated with the at least one event, wherein the event data is retrieved based on an electronic query of an event database and includes location data, timeframe data, historical data, attendance data, and environmental data associated with the at least one event, wherein the at least one demand response factor includes at least one value that pertains to expected vehicle charging demands to an energy load of at least one energy provider within a surrounding vicinity of the at least one event;
determine at least one demand response overhead percentage that is applied to a predetermined price of energy during at least one timeframe and with respect to at least one location, wherein the at least one 
	receive location information from at least one electric vehicle;
determine that the at least one electric vehicle is to be located within the surrounding vicinity of the at least one event during the at least one timeframe in which the at least one demand response overhead percentage is applied, wherein the determination is based on the received location information; and
in response to determining that the at least one electric vehicle is to be located within the surrounding vicinity of the at least one event during the at least one timeframe in which the at least one demand response overhead percentage is applied, communicate the demand response overhead percentage to at least one electric vehicle, wherein a display of the at least one electric vehicle is operably controlled to present the demand response overhead percentage through at least one application user interface.

11.	(Original)  The system of claim 10, wherein the event data is associated with the at least one event that is occurring within the at least one location in which the at least one demand response overhead pricing scheme is implemented and during the at least one timeframe in which the at least one demand response overhead pricing scheme is implemented.

12.	(Previously Presented)  The system of claim 11, wherein analyzing the event data to determine the at least one event that is occurring includes querying the event database with data associated with the at least one location in which the at least one demand response overhead pricing scheme is implemented and the at least one timeframe during which the at least one demand response overhead pricing scheme is implemented to retrieve the event data that is associated with the plurality of types of day-to-day events and the plurality of types of special events wherein the event data associated with the at least one event is retrieved from the event database. 

13.	(Previously Presented)  The system of claim 10, wherein analyzing the event data to determine the at least one event that is occurring includes analyzing the event data that is populated by organizations, businesses, transportation authorities, entertainment promoters, ticket sale promotors, venue operators, internet search providers, weather data providers, media outlets, sports franchises, and concert providers to determine at least one of: the location data, the timeframe data, the historical data, the attendance data, and the environmental data associated with the at least one event.



15.	(Previously Presented)  The system of claim 10, wherein determining the at least one demand response overhead percentage includes analyzing the at least one demand response factor associated with the at least one event and determining the at least one demand response overhead percentage for at least one period of time prior to a start of the at least one event.

16.	(Previously Presented)  The system of claim 10, wherein determining the at least one demand response overhead percentage includes analyzing the at least one demand response factor associated with the at least one event and determining the at least one demand response overhead percentage for at least one period of time during a duration of the at least one event.

17.	(Previously Presented)  The system of claim 10, wherein determining the at least one demand response overhead percentage includes analyzing the at least one demand response factor associated with the at least one event and determining the at least one demand response overhead percentage for at least one period of time after a completion of the at least one event.

18.	(Cancelled)

19.	(Currently Amended)  A non-transitory computer readable storage medium storing instructions that when executed by a computer, which includes a processor, perform a method, the method comprising:
receiving at least one demand response signal from a utility computing infrastructure, wherein the at least one demand response signal includes electronic data that pertains to at least one demand response overhead pricing scheme that is implemented in at least one location during at least one timeframe;
	analyzing event data that is associated with a plurality of types of day-to-day events and a plurality of types of special events to determine at least one event that is occurring at the at least one location during the at least one timeframe and to determine at least one demand response factor that is associated with the at least one event, wherein the event data is retrieved based on an electronic query of an event database and includes location data, timeframe data, historical data, attendance data, and  environmental data associated with the at least one event, wherein the at least one demand response factor includes at least one value that pertains to expected vehicle charging demands to an energy load of at least one energy provider within a 
	determining at least one demand response overhead percentage that is applied to a predetermined price of energy during at least one timeframe and with respect to at least one location, wherein the  at least one demand response overhead percentage is determined based on the at least one demand factor associated with the at least one event, wherein the at least one demand response overhead percentage is determined to accommodate the at least one demand response overhead pricing scheme within the surrounding vicinity of the at least one event; [[and]]
	receiving location information from at least one electric vehicle;
determining that the at least one electric vehicle is to be located within the surrounding vicinity of the at least one event during the at least one timeframe in which the at least one demand response overhead percentage is applied, wherein the determination is based on the received location information; and
	in response to determining that the at least one electric vehicle is to be located within the surrounding vicinity of the at least one event during the at least one timeframe in which the at least one demand response overhead percentage is applied, communicating the demand response overhead percentage to at least one electric vehicle, wherein a display of the at least one electric vehicle is operably controlled to present the demand response overhead percentage through at least one application user interface.

20.	(Previously Presented)  The non-transitory computer readable storage medium of claim 19, wherein analyzing the event data to that is populated by organizations, businesses, transportation authorities, entertainment promoters, ticket sale promotors, venue operators, internet search providers, weather data providers, media outlets, sports franchises, and concert providers to determine at least one of: the location data, the timeframe data, the historical data, the attendance data, and the environmental data associated with the at least one event.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
For a description of the novelty/non-obviousness of the claims, please see the Final Office Action mailed 02/19/2021. 
Regarding the eligibility of claims 1, 10, and 19, (and their dependents) the claims (after first determining a demand response overhead percentage) receive location data from an electric vehicle, and determine that the vehicle will be located in the vicinity of the event during the time period of the demand . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Madina et al., "Methodology for assessing electric vehicle charging infrastructure business models", Energy Policy 89, 284, 293, (2016); made of record in PTO-892 and attached hereto; hereinafter “Madina”
Madina teaches a system and method for assessing electric vehicle charging infrastructure business models, wherein the amount to charge for charging electric vehicles is dependent upon the expected demand (E) for charging at the station. (Madina: abstract, “4.1 Traffic Hotspot Charging”) Madina, however, does not appear to teach a demand response factor used for the pricing, a specific database comprising location data, timeframe data, historical data, attendance data, and environmental data associated with the at least one event, or the determining that the vehicle is to be located within the surrounding vicinity of the station during the timeframe of the event and the presentation of the demand response overhead percentage to the vehicle in response to such. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624.  The examiner can normally be reached on Mon.-Fri. 6 a.m. - 4:45 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMMETT K. WALSH/Primary Examiner, Art Unit 3628